Title: General Orders, 20 February 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Feby 20th 1776
Parole Manchester.Countersign Boyle.


As it is necessary that every Regiment should be furnished with Colours, and that those Colours should, if it can be done, bear some kind of similitude to the Uniform of the regiment to which they belong; the Colonels with their respective Brigadiers and the Qr Mr Genl may fix upon such as are proper, and can be procured—There must be to each Regiment, the Standard (or Regimental Colours) and Colours for each Grand Division, the whole to be small and light—The Number of the Regiment is to be mark’d on the Colours, and such a Motto, as the Colonel may choose, in fixing upon which, the General advises a Consultation amongst them.
The Colonels are to delay no time, in getting this matter fix’d, that the Qr Mr Genl may provide the Colours as soon as possible; they are also to consider what Camp-Equipage may be further necessary, that no time may be lost in providing it, as the season is fast approaching for taking the field.
The Genl cannot again help urging it in the strongest terms to the Colonels the necessity of the strictest attention to the discipline of their Men—learning them to march and perform all the different Evolutions and Manœuvres; which is of more essential service, than dwelling too long upon the Manual Exercise—He also recommends to the Colonels a proper attention to the Cloathing of their Officers & Men, that they may appear in a soldierlike manner.
The General desires that the Brigadiers, who have not complied with the Orders of the 6th Instant concerning the Ammunition; and that of the 7th respecting the Arrangement of

Chaplains; may be informed, that he expects an immediate report from them.
